Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                             CASE NO.:


     JOSE M. DIAZ

             Plaintiff,

     v.

     NM1, LLC
     d/b/a PALMETTO57 NISSAN, and
     FRANCISCO FERNANDEZ, individually

           Defendants,
     ___________________________________/

                                            COMPLAINT

             The Plaintiff JOSE M. DIAZ by and through undersigned counsel, hereby sues

     Defendants NM1, LLC, d/b/a PALMETTO57 NISSAN, and FRANCISCO FERNANDEZ,

     individually, on the grounds set forth herein.

                                           INTRODUCTION

          1. This is an action by Plaintiff JOSE M. DIAZ under Section 1981 of the Civil Rights

             Act of 1866 (Section 1981), to redress the injury done to him by the Defendants’

             discriminatory treatment and Retaliation based on his Race, Color (Black), and

             Ethnicity.

                                   JURISDICTION AND VENUE

          2. This is an action for damages brought in excess of $15,000.00, exclusive of interest,

             attorney’s fees, and costs.
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 2 of 12



        3. This action is authorized and instituted pursuant to Section 1981 of the Civil Rights

           Act of 1866 (Section 1981), as amended.

        4. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

           §1343.

        5. The venue of this action is properly placed in the Southern District of Florida,

           Miami Division, pursuant to 28 U.S.C. §1391(b), since the unlawful alleged

           employment practices, were committed in Miami-Dade County, within the

           jurisdiction of this Honorable Court.

                                              PARTIES

        6. Plaintiff JOSE M. DIAZ is a 59-year-old male, of Dominican origin, resident of

           Miami-Dade County, who was employed by Defendant NM1, LLC, d/b/a

           PALMETTO57 NISSAN. Plaintiff and is a member of certain protected classes of

           persons under 42 U.S.C. §1981, because of his Race, Color (Black), and Ethnicity.

        7. Corporate Defendant NM1, LLC, d/b/a PALMETTO57 NISSAN (hereinafter

           PALMETTO57 NISSAN, or “Defendant”), is a profit corporation authorized to

           conduct business in the State of Florida, and within the jurisdiction of this Court.

        8. The individual Defendant FRANCISCO FERNANDEZ was and is owner/partner

           and directed operations of the Defendant Corporation PALMETTO57 NISSAN.

           Individual Defendant FRANCISCO FERNANDEZ was the “employer” of Plaintiff

           within the meaning of Section 1981 of the Civil Rights Act of 1866 (Section 1981),

           as amended.




                                           Page 2 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 3 of 12



        9. At all times relevant to this complaint, Plaintiff JOSE M. DIAZ was employed by

           PALMETTO57 NISSAN, and FRANCISCO FERNANDEZ and the parties had a

           contractual relationship with each other.

                                   STATEMENT OF FACTS

        10. Plaintiff JOSE M. DIAZ is a 59-year-old male, of Dominican national origin,

           resident of Miami-Dade County, who was employed by Defendants

           PALMETTO57 NISSAN and FRANCISCO FERNANDEZ. Plaintiff and is a

           member of certain protected classes of persons under 42 U.S.C. §1981, because of

           his Race, Color (Black), and Ethnicity.

        11. Defendant PALMETTO57 NISSAN is a new and used car dealer, located at 16725

           NW 57th Avenue, Miami Gardens 33055, where Plaintiff worked.

        12. Defendants PALMETTO57 NISSAN and FRANCISCO FERNANDEZ employed

           Plaintiff JOSE M. DIAZ as a car salesman approximately from January 15, 2018,

           to May 18, 2020, or 2 years plus 4 months (122 weeks).

        13. The Plaintiff was a full-time employee, earning approximately $10.00 an hour, plus

           commissions and bonuses.

        14. Throughout his employment with the Defendants, the Plaintiff performed his duties

           in an exemplary fashion. The Plaintiff possessed all the required skills, training,

           and qualifications for the job in question, and performed his duties without

           significant issue or controversy. The Plaintiff was a good car salesman.

        15. However, during the time Plaintiff was employed by the Defendants, Plaintiff was

           subjected to unlawful acts of discrimination, such as harassment, hostile working

           environment, and was further subjected to different terms and conditions of



                                          Page 3 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 4 of 12



           employment, and finally, he was subjected to a discriminatory discharge because

           of his Race, Color, and Ethnicity.

        16. Since the beginning of his employment with the Defendants, the Plaintiff suffered

           discriminatory treatment and harassment based on his Race, Color, and Ethnicity.

        17. The Plaintiff suffered a disrespectful and abusive treatment at the hands of his

           immediate supervisor, Manager Joseph Mora. The Plaintiff was subjected to highly

           offensive, derogatory, and discriminatory remarks and comments about his Race,

           Color, and Ethnicity.

        18. Manager Joseph Mora promoted a discriminatory treatment towards Plaintiff

           referring to Plaintiff as “Ni…..” and calling him “Midnight” in front of other

           salesmen.

        19. Manager Joseph Mora made fun of Plaintiff in front of his colleagues by making

           insolent remarks about Plaintiff’s Race like: “This Ni….. think he is white because

           he dyed his hair” causing general laughter. Manager Joseph Mora played YouTube

           videos to mock Plaintiff’s English pronunciation in front of other salesmen,

           humiliating Plaintiff.

        20. Manager Joseph Mora not only discriminated and harassed Plaintiff because of his

           Race, but he also discriminated against Plaintiff because of his Ethnicity, and he

           freely expressed his animosity towards Dominican people, Manager Joseph Mora

           told Plaintiff many times that he “Did not want to know anything about

           Dominicans”, and that it was the reason why he got rid of former Dominican

           salesmen. Manager Joseph Mora threatened Plaintiff with firing just because he

           was Black and Dominican.



                                          Page 4 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 5 of 12



        21. The discrimination and harassment of Manager Joseph Mora also affected

           Plaintiff’s earnings. Manager Joseph Mora took away the Plaintiff’s sales and

           clients and credited them to other salesmen.

        22. On multiple occasions, the Plaintiff complained about the wrongful conduct of

           Manager Joseph Mora regarding his harassment based on Race and Ethnicity and

           regarding his sales and customers being taken away from him, but General Manager

           Antonio B. Mayten did not take any action, did not verify Plaintiff’s complaint, and

           ignored his complaints completely.

        23. The Plaintiff’s managers allowed discrimination and harassment and promoted an

           unfriendly interaction and relationship between co-workers and the Plaintiff.

        24. The frequent, severe, and offensive conduct of manager Joseph Mora, Antonio B.

           Maytin and co-workers created a hostile work environment for Plaintiff in violation

           of 42 U.S.C. §1981.

        25. The Plaintiff felt harassed, unwelcome, uncomfortable, humiliated, and intimidated

           in his place of work. The Plaintiff knew that his superiors did not like him because

           he was Black and Dominican, and they were looking for excuses to fire him.

        26. On or about October 2019, Plaintiff complained to the Human Resources Manager,

           Ivon Samper, and to President FRANCISCO FERNANDEZ about the conduct of

           Managers Joseph Mora and Antonio B. Maytin. Plaintiff complained about the

           discrimination and harassment based on Race, Color, and Ethnicity that he was

           suffering. Plaintiff also complained and informed them how his sales and clients

           were allocated to other favored salesmen. The Defendants did not open an




                                          Page 5 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 6 of 12



           investigation, they did not sanction anybody, and the Plaintiff’s complaints were

           completely ignored.

        27. After Plaintiff’s complaint, nothing changed. On the contrary, the Plaintiff suffered

           retaliatory increased harassment. Managers Joseph Mora and Antonio B. Maytin

           retaliated against Plaintiff and made his life miserable.

        28. In every sales meeting, Plaintiff was discriminated against and harassed, he was

           ordered to keep silent, and he was not allowed to speak freely, causing him

           embarrassment and humiliation. The managers continued using slick tricks and

           tactics to deceive Plaintiff regarding his commissions.

        29. The Plaintiff’s work was sabotaged by hiding the keys of cars that he was dealing

           with, making his work more difficult. Later, the cost of lost keys was deducted from

           Plaintiff’s wages.

        30. After his complaint Plaintiff was unfairly sent home for 5 days twice. Besides, the

           managers sent Plaintiff home without any reason several times, causing him to lose

           prospective sales and affecting his finances.

        31. Enduring a discriminatory treatment became a condition for continued employment

           with Defendants.

        32. On or about May 18, 2020, Plaintiff complained to H. R. Manager, Ivon Samper,

           and President FRANCISCO FERNANDEZ. This time, Plaintiff complained again

           about the unlawful conduct of managers Joseph Mora and Antonio B. Maytin.

           Plaintiff repeated that he was being discriminated against, harassed, and retaliated

           because of his Race, Color, and Dominican Ethnicity. Plaintiff also complained

           about some improper deductions on his commissions.



                                            Page 6 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 7 of 12



        33. After this complaint, Defendants fired Plaintiff immediately. Plaintiff was told that

           they could not allow him to have such disagreements with managers Joseph Mora

           and Antonio B. Maytin.

        34. At the times mentioned, individual Defendant FRANCISCO FERNANDEZ was

           the owner/partner and operator of PALMETTO57 NISSAN. Defendant

           FRANCISCO FERNANDEZ was the employer of Plaintiff and others similarly

           situated within the meaning of Section 42 U.S.C. §1981. This individual Defendant

           acted directly in the interests of corporate Defendant PALMETTO57 NISSAN

           concerning its employees, including Plaintiff and others similarly situated.

           Defendant FRANCISCO FERNANDEZ had financial and operational control of

           the Corporation, he was responsible for the Plaintiff and other similarly situated

           employees’ working conditions, and he is jointly and severally liable for Plaintiff’s

           damages.

        35. On or about May 18, 2020, the Plaintiff was wrongfully discharged by the

           Defendants and his human and civil rights were violated. The Plaintiff’s discharge

           was directly and proximately caused by Defendants’ unjustified discrimination and

           harassment because of Plaintiff’s Race, Color, and Ethnicity, in violation of both

           Federal and State Laws.

        36. Defendant PALMETTO57 NISSAN is subjected to vicarious liability for the

           actions of its management because it failed to take adequate remedial measures to

           halt the discrimination, harassment, and retaliation to which the Plaintiff was

           subjected to despite Defendants’ knowledge that such discrimination, harassment,

           was occurring.



                                            Page 7 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 8 of 12



                               COUNT I:
     VIOLATION OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. SECTION 1981,
         DISCRIMINATION BASED ON RACE, COLOR, AND ETHNICITY;
                       AGAIST ALL DEFENDANTS

        37. Plaintiff JOSE M. DIAZ re-adopts every factual allegation as stated in paragraphs

           1-36 above as if set out in full herein.

        38. This is an action against PALMETTO57 NISSAN, and FRANCISCO

           FERNANDEZ for unlawful discrimination pursuant to 42 U.S.C., Section 1981.

        39. At all times material hereto Defendants PALMETTO57 NISSAN and

           FRANCISCO FERNANDEZ were “employers” within the meaning of Section 42

           U.S.C. §1981.

        40. At all times material hereto, Plaintiff JOSE M. DIAZ was an “employee” and had

           a contractual relationship with the Defendants within the meaning of 42 U.S.C.

           §1981.

        41. Plaintiff JOSE M. DIAZ had at all times material, and continue to have, a federally

           protected constitutional right to make and enforce contracts, to sue, to be parties, to

           give evidence and to be free from racially-based discrimination while bargaining,

           negotiating, or entering into a contract, including the enjoyment of all benefits,

           privileges terms and conditions of the contractual relationship of his employment

           at PALMETTO57 NISSAN.

        42. The Defendants PALMETTO57 NISSAN and FRANCISCO FERNANDEZ have

           intentionally engaged in unlawful employment practices and discrimination, in

           violation of 42 U.S.C. § 1981, by treating the Plaintiff differently from similarly

           situated employees because of his Race, Color, and Ethnicity.

        43. The Defendants subjected Plaintiff JOSE M. DIAZ to different adverse

                                            Page 8 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 9 of 12



           employment actions including but not limited to the following acts and omissions:

           harassment, hostile working environment, and wrongful termination.

        44. The effects of the practices referenced above have been to deprive the Plaintiff of

           equal employment opportunities, and otherwise adversely affected his status as an

           employee, because of his Race, Color, and Ethnicity.

        45. As a direct and proximate result of the intentional violations by the Defendants of

           the Plaintiff’s rights under 42 U.S.C. § 1981, by treating him differently from

           similarly situated employees, and subjecting him to racial harassment because of

           his Race and Color, Plaintiff has suffered damages. His damages include back pay,

           front pay, loss of benefits, future pecuniary loss, inconvenience, emotional pain,

           suffering, mental anguish, loss of enjoyment of life, and other non-pecuniary losses.

        46. The Plaintiff has suffered and will continue to suffer both irreparable injury and

           compensable damages because of the Defendants’ discriminatory practices unless

           and until this Court grants relief.

        47. The actions of the Defendants PALMETTO57 NISSAN and FRANCISCO

           FERNANDEZ and/or agents were willful, wanton, intentional, and with malice or

           reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

           Plaintiff to damages in the form of compensatory and punitive damages pursuant

           to federal law, to punish the Defendants for their actions and to deter it, and others,

           from such actions in the future.

        48. Plaintiff JOSE M. DIAZ has retained the undersigned counsel to prosecute his

           claims and he is entitled to attorney’s fees pursuant to 42 U.S.C. §1988, the Civil

           Rights Attorneys Fee Award Act.



                                            Page 9 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 10 of 12



                                      PRAYER FOR RELIEF

     WHEREFORE, Plaintiff JOSE M. DIAZ respectfully requests that this Honorable Court:

        A. Enter judgment for Plaintiff JOSE M. DIAZ and against the Defendants

            PALMETTO57 NISSAN and FRANCISCO FERNANDEZ based on the

            Defendants’ willful violations of 42 U.S.C. §1981; and

        B. Award Plaintiff compensatory damages including front pay, back pay, and lost

            benefits; and

        C. Award Plaintiff as to this count prejudgment interest; and

        D. Award Plaintiff damages for the costs of litigation and filing including attorney’s

            fees; and

        E. Grant such other and further equitable relief as this court deems equitable and just

            and/or available pursuant to Federal Law including punitive damages.

                                     JURY TRIAL DEMAND

     Plaintiff JOSE M. DIAZ demands trial by a jury of all issues triable as of right by a jury.



                                    COUNT II:
            RETALIATION, IN VIOLATION OF THE CIVIL RIGHTS OF 1866,
               42 U.S.C., SECTION 1981; AGAINST ALL DEFENDANTS

        49. The Plaintiff JOSE M. DIAZ re-adopts every factual allegation as stated in

            paragraphs 1-36 of this complaint as if set out in full herein.

        50. The Plaintiff JOSE M. DIAZ and Defendants PALMETTO57 NISSAN and

            FRANCISCO FERNANDEZ had a contractual relationship.

        51. The Defendants PALMETTO57 NISSAN and FRANCISCO FERNANDEZ

            precluded Plaintiff from performing the stated contractual relationship when



                                            Page 10 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 11 of 12



           Defendants terminated Plaintiff.

        52. The Defendants terminated Plaintiff’s contractual relationship in retaliation for

           Plaintiff’s opposition to unlawful employment practices based on Race, Color, and

           Ethnicity, as more particularly described above.

        53. The Plaintiff was unable to enjoy all the benefits, privileges, terms, and conditions

           of their contractual relationship.

        54. The actions of the Defendants PALMETTO57 NISSAN and FRANCISCO

           FERNANDEZ and/or agents were willful, wanton, intentional, and with malice or

           reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

           Plaintiff to damages in the form of compensatory and punitive damages pursuant

           to federal law, to punish the Defendants for its actions and to deter it, and others,

           from such actions in the future.

        55. The Plaintiff has retained the undersigned counsel to prosecute his claims and is

           entitled to attorney’s fees pursuant to 42 U.S.C. §1988, the Civil Rights Attorneys

           Fee Award Act.

                                     PRAYER FOR RELIEF

     WHEREFORE, Plaintiff JOSE M. DIAZ respectfully requests that this Honorable Court:

        A. Enter judgment for Plaintiff and against Defendants PALMETTO57 NISSAN and

           FRANCISCO FERNANDEZ based on Defendants’ willful violations of 42 U.S.C.

           §1981; and

        B. Award Plaintiff compensatory damages including front pay, back pay, and lost

           benefits; and

        C. Award Plaintiff as to this count prejudgment interest; and



                                           Page 11 of 12
Case 1:20-cv-23290-CMA Document 1 Entered on FLSD Docket 08/07/2020 Page 12 of 12



        D. Award Plaintiff damages for the costs of litigation and filing including attorney’s

            fees; and

        E. Grant such other and further equitable relief as this court deems equitable and just

            and/or available pursuant to Federal Law including punitive damages.

                                     JURY TRIAL DEMAND

     Plaintiff JOSE M. DIAZ demands trial by a jury of all issues triable as of right by a jury.

     Dated: August 7, 2020

                                                      Respectfully submitted,


                                                      By: _/s/ Zandro E. Palma____
                                                      ZANDRO E. PALMA, P.A.
                                                      Florida Bar No.: 0024031
                                                      9100 S. Dadeland Blvd.
                                                      Suite 1500, Miami, FL 33156
                                                      Telephone: (305) 446-1500
                                                      Facsimile: (305) 446-1502
                                                      E-mail: zep@thepalmalawgroup.com
                                                      Attorney for Plaintiff




                                            Page 12 of 12
